                                      Case 20-10986-SMG                  Doc 36          Filed 04/15/20     Page 1 of 3
                               UNITED STATES BANKRUPTCY COURT, SOUTHERN DISTRICT OF FLORIDA
                                                               www.flsb.uscourts.gov
                                                   CHAPTER 13 PLAN (Individual Adjustment of Debts)
                                                                Original Plan
                        ■    1st                                       Amended Plan (Indicate 1st, 2nd, etc. Amended, if applicable)
                                                                       Modified Plan (Indicate 1st, 2nd, etc. Modified, if applicable)

DEBTOR: Jeffrey R. Delgado                                 JOINT DEBTOR: Joanna Delgado                         CASE NO.: 20-10986-SMG
SS#: xxx-xx- 8820                                            SS#: xxx-xx-4736
I.           NOTICES
             To Debtors:           Plans that do not comply with local rules and judicial rulings may not be confirmable. All plans, amended plans
                                   and modified plans shall be served upon all creditors and a certificate of service filed with the Clerk pursuant to
                                   Local Rules 2002-1 (C)(5), 3015-1(B)(2), and 3015-2. Debtor(s) must commence plan payments within 30 days of
                                   filing the chapter 13 petition or within 30 days of entry of the order converting the case to chapter 13.
             To Creditors:         Your rights may be affected by this plan. You must file a timely proof of claim in order to be paid. Your claim may
                                   be reduced, modified or eliminated.
             To All Parties:       The plan contains no nonstandard provisions other than those set out in paragraph VIII. Debtor(s) must check one
                                   box on each line listed below in this section to state whether the plan includes any of the following:
  The valuation of a secured claim, set out in Section III, which may result in a
                                                                                                                      Included           ■       Not included
  partial payment or no payment at all to the secured creditor
  Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest, set
                                                                                                                      Included           ■       Not included
  out in Section III
  Nonstandard provisions, set out in Section VIII                                                                     Included           ■       Not included
II.         PLAN PAYMENTS, LENGTH OF PLAN AND DEBTOR(S)' ATTORNEY'S FEE

            A. MONTHLY PLAN PAYMENT: This Plan pays for the benefit of the creditors the amounts listed below, including trustee's
               fees of 10%, beginning 30 days from the filing/conversion date. In the event the trustee does not retain the full 10%, any unused
               amount will be paid to unsecured nonpriority creditors pro-rata under the plan:

             +
             -     1.   $852.50                 for months 1 to 60 ;

            B. DEBTOR(S)' ATTORNEY'S FEE:                                                NONE        PRO BONO
     +    Total Fees:              $4500.00             Total Paid:               $0.00            Balance Due:           $4500.00
                                                                                    +
      -   Payable            $675.00           /month (Months 1 to 6 )              -
                                                                                    +
          Payable            $450.00           /month (Months 7 to 7 )              -
          Allowed fees under LR 2016-l(B)(2) are itemized below:
          $4,500.00 For Attorney Fees

          Applications for compensation must be filed for all fees over and above the Court's Guidelines for Compensation.
III.        TREATMENT OF SECURED CLAIMS
            A. SECURED CLAIMS:                    NONE
            [Retain Liens pursuant to 11 U.S.C. §1325 (a)(5)] Mortgage(s)/Lien on Real or Personal Property:
     +    1. Creditor: Deutsche Bank National Trust Company c/o Specialized Loan Servicing, LLC
      -       Address: P.O. Box 636007                       Arrearage/ Payoff on Petition Date   $37,000.00
                       Littleton, CO 80163                 + Arrears Payment (Cure)                         $100.00     /month (Months       1       to 6 )
                                                           -
                                                           + Arrears Payment (Cure)                         $325.00      /month (Months          7   to 7      )
          Last 4 Digits of                                 -
                                                           + Arrears Payment (Cure)                         $680.67     /month (Months       8       to 60 )
          Account No.:                  6097               -
          Other:


LF-31 (rev. 10/3/17)                                                         Page 1 of
                                         Case 20-10986-SMG              Doc 36            Filed 04/15/20       Page 2 of 3
                                                                            Debtor(s): Jeffrey R. Delgado, Joanna Delgado      Case number: 20-10986-SMG

         ■   Real Property                                                          Check one below for Real Property:
                  ■ Principal       Residence                                             Escrow is included in the regular payments
                       Other Real Property                                            ■   The debtor(s) will pay   ■   taxes   ■   insurance directly
         Address of Collateral:
         9235 NW 55 Street
         Sunrise, FL 33351
             Personal Property/Vehicle
         Description of Collateral:
             B. VALUATION OF COLLATERAL:                        ■   NONE
             C. LIEN AVOIDANCE                  ■   NONE
             D. SURRENDER OF COLLATERAL: Secured claims filed by any creditor granted stay relief in this section shall not receive a
                distribution fom the Chapter 13 Trustee.
                           NONE
                       ■   The debtor(s) elect to surrender to each creditor listed below the collateral that secures the creditor’s claim. The debtor(s)
                           request that upon confirmation of this plan the automatic stay be terminated in rem as to the debtor(s) and in rem and in
                           personam as to any codebtor(s) as to these creditors.
                           Other:
                    Name of Creditor        Last 4 Digits of Account No. Description of Collateral (Address, Vehicle, etc.)
         +          Nissan Motor Acceptance 3404                          Vehicle: 2017 Nissan Murano S 4D
         -      1. PO Box 660366                                          VIN: 5N1AZ2MGXHN179591
                    Dallas, TX 75266-0366
           E. DIRECT PAYMENTS: Secured claims filed by any creditor granted stay relief in this section shall not receive a distribution
              fom the Chapter 13 Trustee.
                           NONE
                       ■   The debtor(s) elect to make payments directly to each secured creditor listed below. The debtor(s) request that upon
                           confirmation of this plan the automatic stay be terminated in rem as to the debtor(s) and in rem and in personam as to any
                           codebtor(s) as to these creditors. Nothing herein is intended to terminate or abrogate the debtor(s)' state law contract rights.
                          Name of Creditor                 Last 4 Digits of Account No. Description of Collateral (Address, Vehicle, etc.)
         +                PHH Mortgage                     0080                          Homestead: 9235 NW 55 Street Sunrise, FL 33351
         -             1. 1 Mortgage Way
                          Mount Laurel, NJ
                          08054-4637
         +                J&L Property Management,         7091                               Homestead: 9235 NW 55 Street Sunrise, FL 33351
         -             2. Inc.
                          PO Box 62807
                          Orlando, FL 32801-8207
         +                Personal Energy/Ra/Con           3905                               Homestead: 9235 NW 55 Street Sunrise, FL 33351
         -             3. 16409 W Bernardo Dr
                          San Diego, CA 92127-1877
         +                 Ally Financial                  0587                               Vehicle: 2015 Lexus RX 350 Base 4D SUV
         -             4. PO Box 380901                                                       VIN: 2T2ZK1BA5FC156395
                           Bloomington, MN
                           55438-0901
IV.          TREATMENT OF FEES AND PRIORITY CLAIMS [as defined in 11 U.S.C. §507 and 11 U.S.C. § 1322(a)(4)]
             A. ADMINISTRATIVE FEES OTHER THAN DEBTORS(S)' ATTORNEY'S FEE:                                         ■   NONE
             B. INTERNAL REVENUE SERVICE:                       ■   NONE
             C. DOMESTIC SUPPORT OBLIGATION(S):                         ■   NONE
             D. OTHER:              ■   NONE
V.           TREATMENT OF UNSECURED NONPRIORITY CREDITORS
LF-31 (rev. 10/3/17)                                                          Page 2 of
                                       Case 20-10986-SMG                   Doc 36         Filed 04/15/20      Page 3 of 3
                                                                            Debtor(s): Jeffrey R. Delgado, Joanna Delgado      Case number: 20-10986-SMG
           +
           -   A. Pay              $0.00       /month (Months 1 to 7 ) Pay
           +
           -           $94.33      /month (Months 8 to 60 )
                       Pro rata dividend will be calculated by the Trustee upon review of filed claims after bar date.
               B.           If checked, the Debtor(s) will amend/modify to pay 100% to all allowed unsecured nonpriority claims.
               C. SEPARATELY CLASSIFIED:                    ■   NONE
              *Debtor(s) certify the separate classification(s) of the claim(s) listed above will not prejudice other unsecured nonpriority
              creditors pursuant to 11 U.S.C. § 1322.
VI.         EXECUTORY CONTRACTS AND UNEXPIRED LEASES: Secured claims filed by any creditor/lessor granted stay relief in this
            section shall not receive a distribution from the Chapter 13 Trustee.
                       ■   NONE
VII.        INCOME TAX RETURNS AND REFUNDS:                                NONE
                       ■   Debtor(s) shall provide copies of yearly income tax returns to the Trustee (but not file with the Court) no later than May
                           15th during the pendency of the Chapter 13 case. In the event the debtor(s)’ disposable income or tax refunds increase,
                           debtor(s) shall increase payments to unsecured creditors over and above payments provided through the Plan up to 100% of
                           allowed unsecured claims. [Broward/Palm Beach cases]
VIII.       NON-STANDARD PLAN PROVISIONS                        ■    NONE


                           PROPERTY OF THE ESTATE WILL VEST IN THE DEBTOR(S) UPON PLAN CONFIRMATION.

   I declare that the foregoing chapter 13 plan is true and correct under penalty of perjury.


                                               Debtor                                                                   Joint Debtor
  Jeffrey R. Delgado                                                Date                                                                     Date
                                                                                          Joanna Delgado



  /s/ Chad T. Van Horn, Esq.                       April 15, 2020
    Attorney with permission to sign on                       Date
             Debtor(s)' behalf
   By filing this document, the Attorney for Debtor(s) or Debtor(s), if not represented by counsel, certifies that the wording and
   order of the provisions in this Chapter 13 plan are identical to those contained in Local Form Chapter 13 Plan and the plan
   contains no nonstandard provisions other than those set out in paragraph VIII.




LF-31 (rev. 10/3/17)                                                          Page 3 of
